CiegeBioh, .J,
This -action was brought , to recover back seventy-five dollars which the respondent; had-deposited, as security for the hpnest performance, by hum of his duties as 'employee of the appellant, , ■ ,
The record shows that he left their employment .by mutual consent upon the ninth, day of February, and. fhis action-was bégun on the twelfth-day of tire same month .and year.- ■
. There was - a strenuous contest .between the parties- . -upon 1 the trial as to whether the agreement was' that a .period of sixty or ninety days must elapse after, the termination of-,the ' employment before the deposit, was tp.be returned-, , :
; The appellant now urges -that the'action w;as prematurely "brought in-;either event;- but;.this objection was not made upon the trial. In fact,, the -attention of the court was called away, from-it..by a conflict over a point that, was really immaterial.
. Under the circumstances we do not feel bound to consider the objection upon appeal, especially, ,as it. does not appear that injustice has-resulted. . - , -
The judgment is affirmed, with costs.
Bisohoff, J., concurs.
Judgment affirmed, with cpsts, ■ ,